Erie App. No. E-97-100. Reported at 89 Ohio St.3d 421, 732 N.E.2d 952. On motion for reconsideration, amicus curiae motion for leave to file under S.CtPrac.R. XI by Ohio Municipal Attorneys Association, amicus curiae motion for leave to file under S.CtPrac.R. XI by Ohio Attorney General Betty D. Montgomery, amicus curiae motion for leave to file under S.CtPrac.R. XI by Mothers Against Drunk Driving, and amicus curiae motion for leave to file under S.CtPrac.R. XI by Ohio Prosecuting Attorneys Association et al. The above motions fail for want of four votes on the following vote:
Moyer, C.J., F.E. Sweeney and Pfeifer, JJ., vote no.
Douglas, Cook and Lundberg Stratton, JJ., vote yes.
Resnick, J., not participating.